DETAILED ACTION
Notice to Applicant
In the amendment dated 8/24/2022, the following has occurred: Claims 1-9, 11, and 14-20 have been amended; Claims 10 and 12-13 have been canceled.
Claims 1-9, 11, and 14-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann (US 2005/0280393 to Feldmann) in view of White (US 2016/0020443 to White et al.).
	Regarding Claim 1, Feldmann teaches:
an electric power tool comprising an external housing with an electric motor 20 in the housing and a working element protruding from the housing wherein the motor can impose a rotational working movement to the working element (para 0043, Fig. 2)
two or more battery units 30/40, one being an internal battery unit fixedly located inside the external housing and connected to the rest of the tool, and one being releasably attachable and electrically connectable to the rest of the power tool (Fig. 2, paras 0043-0050)
wherein the electric power tool arrangement further comprises a voltage converter unit 44 provided separately from the rest of the power tool and releasably attachable and electrically connectable to the rest of the electric power tool in place of the external battery unit 40 and being adapted to be connected to a mains power supply and to convert a mains voltage provided by to a voltage for charging the at least one internal battery unit (Fig. 1, 6-8, and paras 0044-0049)

    PNG
    media_image1.png
    1086
    512
    media_image1.png
    Greyscale

	Feldmann does not explicitly teach:
wherein the voltage converter unit is adapted to exclusively provide electric power to the electric motor for operation of the power tool while the at least one internal battery unit provides no electric energy to the electric motor
	White, however, regarding a power tool arrangement system, teaches power tools wherein either a DC power battery pack can supply power to the motor or an AC power adapter with a cord for plugging into mains power can be attached (see Figs. 1, 4, 111, para 0024, etc.). White further teaches that the AC power adapter provides exclusive power to the motor in order to power the tools when, for example, the battery packs are uncharged. Feldmann teaches a power adapter for charging the internal battery packs of the power tool system, but it would have been obvious to one of ordinary skill in the art to provide a way to power the tool with mains power in a corded adapter with the motivation to provide a means of powering the tool immediately, without having to wait for batteries—internal or external—to be charged. It therefore would have been obvious to provide an AC power adapter with a cord in place of the external battery pack of Feldmann that was capable of directly powering the motor of the power tool in order to bypass the charging of a battery pack, as suggested by White’s system of alternating connecting a separable battery pack or an AC adapter depending on the circumstances. 
	Regarding Claim 2, Feldmann teaches:
wherein the internal 30 and external 40 units are located on a same horizontal plane extending parallel to a longitudinal extension of the external housing (Fig. 2)
	Regarding Claim 3, Feldmann teaches:
wherein the battery units and motor are located in a same plane horizontal plane extending parallel to a longitudinal extension of the external housing (Fig. 2)
	Regarding Claim 4, Feldmann teaches:
a receptacle within the broadest reasonable interpretation of the word, in the form of clips 51-53 adapted to receive prongs from the external battery unit (Fig. 1, para 0048), or alternative embodiments in which a sliding receptacle space receives an external battery pack (Fig. 15)
	Regarding Claim 5, Feldmann teaches:
fastening means for releasably attaching the external battery unit (portions of clips in Fig. 1, or interface features in the embodiment shown in Fig. 15), including contact elements for electrically connecting the external battery unit to the rest of the power tool adapted to automatically establish an electric contact between the external battery unit and the rest of the power tool (Figs. 3 and 10)
	Regarding Claims 6, 16, and 19, Feldmann teaches:
wherein after attachment all battery units are adapted to provide electric energy to the electric motor for its operation (Fig. 10, para 0062)
	Regarding Claims 7, 17, and 20, Feldmann teaches:
wherein the battery voltages can be different or the same (para 0058)
	Regarding Claims 8-9 and 18, Feldmann teaches:
a chuck that grasps the working elements mechanically, wherein the rotational speed of the drill bit is geared to the chuck (para 0002, see Figs.)	
	While Feldmann appears to teach a mechanical gear interface between working component and motor, insofar as the claims might be read more narrowly to be referring to something not explicitly taught in Feldmann, the claims appear to refer only to conventional power tools features, well-known in the art, and seen in Applicant’s own prior work, such as EP 2712713, cited by Applicant in the IDS of 9/28/2020. It would therefore have been obvious to modify the particular power tool working bit/interface so as to accommodate conventional power tool components known in the art and suited for particular jobs. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Regarding Claim 11, Feldmann teaches:wherein after attachment of the charger 44 the internal batteries can be recharged (para 0049, Fig. 5)
	Regarding Claims 14 and 15, Feldmann teaches:
“switching devices” within the broadest reasonable interpretation of the phrase that automatically switch the electrical circuits depending on which components are attached or detached (see Figs. 5-10, etc.) that are controlled mechanically 
wherein the voltage converter unit and the external battery unit comprise respective mechanic elements, such as prongs, or interface features, for controlling the switching devices that establish the respective circuits upon insertion of at least a part of the external battery unit or voltage converter unit into a receptacle of the external housing

Response to Arguments
In response to the instant amendments the rejections have been modified to rely on White, which teaches the interchangeability of an external DC power supply in the form of a battery pack and an AC adapter for using mains power in a power tool system. It would have been obvious to one of ordinary skill in the art to use an AC mains adapter in place of the external battery pack of Feldmann to directly provide power to the motor of the tool with the motivation to immediately provide power rather than waiting for batteries (internal or external) to charge. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723